DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner acknowledges the amendments of claims 20 & 27, and the cancellation of claims 16 – 19 & 21 – 26. Claims 1 – 15 & 28 – 30 were previously cancelled. Claims 20 & 27 remain pending.

Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,586,861 & 10,116,035 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 20 & 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previously cited art: 
(1) Cooper (U.S. Patent No. 4,913,717)
(2) Abraham et al. (US 2012/0235281 A1)
The previously cited prior art teach glass body for a waveguide device, but fails to teach the formation of a layer of compressive stress in said glass body. Additionally, it would have not been obvious to one of ordinary skill in the art to form the glass body of the waveguide device taught by the prior art with a layer of compressive stress.
Therefore, a glass article comprising “a layer of compressive stress extending into the body of the article, the layer of compressive stress having a depth of layer DOL of up to about 60 µm and a magnitude of compression C ≥ 200 MPa” is a patentable feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781